UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

ARKIL LIONKING ZULU,

                                      Plaintiff,
       vs.                                                          9:16-CV-1408
                                                                    (MAD/ML)
JOHNATHAN M. BARNHART, et al.,

                              Defendants.
____________________________________________

APPEARANCES:                                         OF COUNSEL:

VINDIGNI, BETRO & WALTON PLLC                        SCOTT R. SWAYZE, ESQ.
146 Madison Street
Oneida, New York 13421
Attorney for Plaintiff

OFFICE OF THE NEW YORK                               KONSTANDINOS D. LERIS, ESQ.
STATE ATTORNEY GENERAL                               RYAN W. HICKEY, ESQ.
The Capitol
Albany, New York 12224
Attorney for Defendants

Mae A. D'Agostino, U.S. District Judge:

                         MEMORANDUM-DECISION AND ORDER

                                      I. INTRODUCTION

       Plaintiff has moved in limine for an order preventing Defendants from introducing

evidence regarding his criminal conviction.1 See Dkt. No. 100 at 1. Defendants have opposed

that motion and asked that they be permitted to introduce evidence of "essential facts" about

Plaintiff's felony conviction. See Dkt. No. 111 at 1. For the reasons stated herein, the Court will


       1
         Plaintiff was convicted of murder in the second degree and has been serving a prison
sentence of twenty years to life. Plaintiff has been in the custody of the New York State
Department of Correctional Services since July 16, 1996. See Inmate Population Information
Search, Department of Corrections and Community Supervision, available at
http://nysdoccslookup.doccs.ny.gov.
allow Defendants to introduce evidence about (1) the fact that Plaintiff was convicted of a felony,

(2) the date of the conviction, and (3) the length of Plaintiff's prison sentence. Because of its

prejudicial value, Defendants are not permitted to introduce the statutory name of the offense.

                                          II. DISCUSSION

       Federal Rule of Evidence 609(a)(1) provides that, for the purpose of attacking the

credibility of a witness, evidence that the witness has been convicted of a crime "punishable by

death or by imprisonment for more than one year . . . must be admitted, subject to Rule 403, in a

civil case." Fed. R. Evid. 609(a)(1). In other words, the court must admit the "name of a

conviction, its date, and the sentence imposed unless the district court determines that the

probative value of that evidence 'is substantially outweighed by the danger of unfair prejudice,

confusion of the issues, or misleading the jury, or by considerations of undue delay, waste of

time, or needless presentation of cumulative evidence.'" United States v. Estrada, 430 F.3d 606,

620-21 (2d Cir. 2005) (citing Fed. R. Evid. 403). The district court has "wide discretion to

impose limitations on the cross-examination of witnesses." United States v. Flaharty, 295 F.3d

182, 191 (2d Cir. 2002); see also United States v. Brown, 606 F. Supp.2d 306, 312 (E.D.N.Y.

2009) ("In the Second Circuit, it is within the discretion of the district courts to further limit the

evidence of the prior conviction to exclude the nature or statutory name of the offense, . . . [or]

the length of the sentence when its probative value is outweighed by its prejudicial effect").

       In balancing probative value against prejudicial effect under this rule, courts examine: "(1)

the impeachment value of the prior crime, (2) the remoteness of the prior conviction, (3) the

similarity between the past crime and the conduct at issue, and (4) the importance of the

credibility of the witness." Daniels v. Loizzo, 986 F. Supp. 245, 250 (S.D.N.Y. 1997) (citations

omitted). "Although all of these factors are relevant, 'prime among them is the first factor, i.e.,

                                                   2
whether the crime, by its nature, is probative of a lack of veracity.'" Brown, 606 F. Supp. 2d at

312 (quoting United States v. Ortiz, 553 F.2d 782, 784 (2d Cir. 1977)) (alterations omitted).

       The Second Circuit has found that violent crimes "may bear so marginally on honesty or

veracity, depending on the circumstances of those crimes, as to justify exclusion under Rule

609(a)(1)." Estrada, 430 F.3d at 621; see also United States v. Agostini, 280 F. Supp. 2d 260,

262 (S.D.N.Y. 2003) (discussing the Second Circuit's "inclination to preclude the discussion of a

witness's prior commission of violent crimes because of such crimes' lack of relevance to the

issue of the witness's veracity"). In fact, the Second Circuit has noted that "[m]urder generally is

not a crime of dishonesty, and nothing about the . . . murder suggested that it would in any way

reflect on [the witness's] truthfulness." Flaharty, 295 F.3d at 191.

       Here, the Court agrees with Plaintiff that his prior criminal conviction is highly

prejudicial, because knowledge that Plaintiff was convicted of second degree murder could cause

the jurors to evaluate his worth as a witness based on that conviction, regardless of its irrelevance

to his excessive force claim. See e.g., Agostini, 280 F. Supp. 2d at 262 (excluding evidence of an

assault victim's felony conviction where it may "serve to distract the jury from the crime charged .

. . and instead focus on whether [the victim], as a convicted felon, 'deserved' to be assaulted by

[the defendant]"). Moreover, Plaintiff's prior conviction bears marginally on his truthfulness or

veracity, because "[m]urder generally is not a crime of dishonesty." See Flaharty, 295 F.3d at

191. At the same time, Plaintiff remains incarcerated for his criminal conviction, and, "'[t]he idea

underlying Rule 609, whether right or wrong, is that criminals are more likely to testify

untruthfully.'" See Giles v. Rhodes, No. 94-CV-6385, 2000 WL 1510004, *2 (S.D.N.Y. Oct. 10,

2000) (citing Gora v. Costa, 971 F.2d 1325, 1330 (7th Cir. 1992)); see also Fed. R. Evid. 609(b)

(listing additional requirements for admitting a criminal conviction where "more than 10 years

                                                  3
have passed since the witness's conviction or release from confinement for it") (emphasis added).

Therefore, in order to strike the proper balance between the crime's admissibility under Rule

609(a) and its prejudicial effect on Plaintiff, the Court holds that Defendants may introduce

evidence related only to: (1) the fact that Plaintiff was convicted of a felony, (2) the date of the

felony, and (3) the length of his prison sentence. Defendants may not introduce any other details

about the offense, including the statutory name of the offense.

                                        III. CONCLUSION

       Accordingly, the Court hereby

       ORDERS that Plaintiff's motion in limine to exclude improper character evidence (Dkt.

No. 100) is GRANTED in part and DENIED in part; and the Court further

       ORDERS that the Clerk of the Court shall serve a copy of this Memorandum-Decision

and Order on all parties in accordance with the Local Rules.

IT IS SO ORDERED.

Dated: July 18, 2019
       Albany, New York




                                                   4
